NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-2198
                                    ___________


                              MICHAEL A. ROMERO,
                                           Appellant

                                          v.

     GEORGE HAYMAN, Commissioner of New Jersey Department of Correction,
 individually and in his official capacity; LARRY GLOVER, Administrator of Northern
State Prison, individually and in his official capacity; PAUL MARKS, Chief Director of
Operations, individually and in his official capacity; SEARGEANT TYSON, individually
   and in his official capacity; SEARGENT PORETTI, individually and in his official
 capacity; INVESTIGATOR DOLCE, Senior Investigation Division, individually and in
 his official capacity; JOHN DOE, Disciplinary Hearing Officer, individually and in his
                                      official capacity

                     ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 2:09-cv-01041)
                    District Judge: Honorable Katharine S. Hayden
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 3, 2012

               Before: AMBRO, FISHER and GARTH, Circuit Judges

                             (Opinion filed: July 6, 2012)
                                    ___________

                                     OPINION
                                    ___________
PER CURIAM

       Michael Romero, a New Jersey state prisoner proceeding pro se and in forma

pauperis, appeals an order of the United States District Court that sua sponte dismissed

his civil-rights complaint with prejudice. We will affirm in part, vacate in part, and

remand for further proceedings.

       As we write primarily for the parties, we will but briefly recite the relevant facts.

Romero complained of conduct from 2007, when he was incarcerated at New Jersey State

Prison. He alleged, inter alia, that the defendants denied him due process of law before

placing him in restrictive custody or on disciplinary status; that the defendants seized and

tampered with his legal materials, in violation of his right of access to the court; and that

the defendants retaliated against him for “complaining about [their] actions and

inactions.” In a well-reasoned and thorough opinion, the District Court held that Romero

had failed to state a claim upon which relief could be granted, dismissing the complaint

with prejudice. See Romero v. Hayman, No. 09–1041, 2011 WL 1344218, at *10 (D.N.J.

Apr. 8, 2011). This appeal followed.1

       We are in full accord with most of the District Court’s opinion. Romero’s

complaint is light on facts and appears, at times, to allege injuries for which 42 U.S.C.

§ 1983 is an improper legal remedy; for example, he repeatedly claims that the


1
 We have jurisdiction under 28 U.S.C. § 1291, exercising plenary review over the
District Court’s sua sponte dismissal, accepting all well-pleaded allegations in the
complaint as true, and drawing all reasonable inferences in Romero’s favor. Capogrosso
v. Sup. Ct. of N.J., 588 F.3d 180, 184 (3d Cir. 2009) (per curiam).
                                              2
defendants violated state administrative procedures, but fails to realize that, “by its terms,

[42 U.S.C.] § 1983 provides a remedy for violations of federal, not state or local, law.”

McMullen v. Maple Shade Twp., 643 F.3d 96, 99 (3d Cir. 2011). To the extent that the

defendants are state employees, a suit against them in their official capacities is barred by

Eleventh-Amendment immunity. See Betts v. New Castle Youth Dev. Ctr., 621 F.3d

249, 254 (3d Cir. 2010). Nor has Romero shown actual constitutional liability or

personal involvement by a majority of the defendants. Rode v. Dellarciprete, 845 F.2d

1195, 1207 (3d Cir. 1988). Furthermore, “inmates are generally not entitled to

procedural due process in prison disciplinary hearings because the sanctions resulting

from those hearings do not usually affect a protected liberty interest,” Burns v. Pa. Dep’t

of Corr., 642 F.3d 163, 171 (3d Cir. 2011); nor, for that matter, has Romero pleaded facts

sufficient to imply that the disciplinary segregation to which he was subjected imposed

an atypical hardship, see Griffin v. Vaughn, 112 F.3d 703, 706 (3d Cir. 1997). Finally,

Romero did indeed fail to plead actual injury relating to his access-to-the-courts claim,

Lewis v. Casey, 518 U.S. 343, 351 (1996), and his First Amendment retaliation claims

were woefully undeveloped.

       In dismissing Romero’s complaint, the District Court observed that “[i]t does not

appear that [Romero] could amend his pleading to cure the defects noted herein.”

Romero, 2011 WL 1344218, at *10. We agree that most of Romero’s claims are

defective in a way that implicates faults of both law and fact, so that amendment would


                                              3
be futile. However, we are less certain about the futility of amending the First

Amendment retaliation claim. To state a claim for retaliation, Romero must plead facts

showing “(1) constitutionally protected conduct, (2) an adverse action by prison officials

sufficient to deter a person of ordinary firmness from exercising his [constitutional]

rights, and (3) a causal link between the exercise of his constitutional rights and the

adverse action taken against him.” Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003)

(alteration in original; citations and internal quotations omitted). Actions that are not in

themselves constitutional torts may become so if substantially motivated by a desire to

punish an individual for exercising a constitutional right. Id. As the District Court

observed, Romero failed to plead both severity of retaliation and the required causal link,

but he might nevertheless be able to do so if given an opportunity to amend his

complaint. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (pro

se plaintiff must be permitted to amend his complaint before dismissal unless doing so

would be inequitable or futile).

       Accordingly, out of an abundance of caution, we vacate the portion of the District

Court’s judgment that disposed of Romero’s retaliation claims and remand for re-

pleading of those claims.2 We affirm the District Court’s judgment on all other grounds.

Judge Fisher would have affirmed the entire decision and we note his dissenting vote.



2
 We stress that today’s disposition in no way compels the District Court to allow
Romero’s amended complaint to proceed should it prove defective under § 1915 or other
screening statutes.
                                              4